Citation Nr: 1132553	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  06-29 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Appellant (the Veteran) had active service from January 1956 to July 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

In May 2010, the Board remanded this appeal for additional evidentiary development, specifically for a VA audiology examination and medical nexus opinions on the question of relationship of hearing loss and tinnitus to service.  A VA examination was conducted in March 2011 that included the requested medical etiology opinions.  The case has since been returned to the Board for further appellate action.

In addition to remanding the claims listed above, in May 2010 the Board also denied a claim for service connection for posttraumatic stress disorder, on appeal at that time.  The Board's decision with respect to that claim is final.  See 38 C.F.R. § 20.1100 (2010).  The claim for service connection for hypertension was subject to a stay pending issuance of new regulations governing the presumption of service connection for ischemic heart disease.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for hypertension is addressed in the REMAND below and is therein REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.



FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the issues herein decided has been accomplished.

2.  The Veteran did not engage in combat with the enemy.  

3.  The Veteran was exposed to acoustic trauma in service.

4.  Symptoms of hearing loss and tinnitus were not chronic in service.

5.  An organic disease of the nervous system did not become manifest within a year of service separation.

6.  Symptoms of hearing loss and tinnitus have not been continuous since service separation.

7.  The Veteran's current hearing loss and tinnitus are not related to service.


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or aggravated by service; an organic disease of the nervous system is not presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 337, 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2010).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims (CAVC) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service-connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In March 2004 and May 2004 letters, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate his claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  March 2006 notice included provisions for disability ratings and for the effective date of the claim.  Additional notice was received in October 2006.  Letters sent in February 2008 and July 2008 addressed the provisions related to claims based on herbicide exposure.  

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, clinical records from the U.S. Naval Hospital in Guam, and the Veteran's written assertions.

In addition, the Veteran was afforded a VA examination addressing the nature and etiology of his claimed hearing loss and tinnitus.  This examination was adequate because it was performed by a medical professional based on solicitation of history and symptomatology from the Veteran, and a thorough examination of the Veteran.  The resulting diagnoses and rationales were consistent with the examination and the record.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).

Analysis of Service connection for Hearing Loss and Tinnitus

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or after December 31, 1946, and an organic disease of the nervous system becomes manifest to a degree of l0 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified pure tone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The determination of whether a veteran has a disability based on hearing loss is governed by 38 C.F.R. § 3.385.  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Provisions for evaluating exceptional patterns of hearing impairment are as follows:

(a) When the pure tone threshold at each of the four specified frequencies (1,000, 2,000, 3,000 and 4,000 hertz) is 55 decibels or more, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.

(b) When the pure tone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2,000 hertz, the rating specialist will determine the Roman Numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the higher Roman Numeral.  Each ear will be evaluated separately.

The Board notes initially that, although the Veteran served during a period of war, the evidence does not suggest, and the Veteran does not contend that his hearing loss or tinnitus are specifically related to combat with the enemy.  As such, the combat rule is not applicable.  38 U.S.C.A. § 1154(b) (West 2002), 38 C.F.R. § 3.304(d) (2010).  Nevertheless, the Board acknowledges that the Veteran was exposed to loud sounds in service, which he contends caused his hearing loss and tinnitus.  The Veteran contends that he was exposed to loud sounds aboard ships and in Vietnam.  The Veteran is competent to describe his exposure to loud sounds during service.

After review of all of the evidence, the Board finds that, although the Veteran was exposed to acoustic trauma in service, symptoms of hearing loss and tinnitus were not chronic in service.  The service treatment records are negative for complaints or findings regarding hearing loss or tinnitus and reflect normal audiological findings at service separation.  When examined for service separation in June 1975, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
5
5
LEFT
10
10
10
5
5

These results do not meet the definition of a hearing loss disability under VA regulations.  In addition, the Veteran never complained of tinnitus in service, and did not report a history or current complaints of tinnitus when examined at service separation.  

When audiometric test results at a veteran's separation from service do not meet the regulatory requirements for establishing a "disability" at that time, he or she may nevertheless establish service connection for a current hearing disability by submitting evidence that the current disability is causally related to service.  Hensley, 5 Vet. App. 155.

The Veteran was also diagnosed with marked external otitis during service in October 1965; however, there is no further notation of this finding.  When examined for reenlistment in August 1971, clinical findings for the ears were normal and the Veteran's whispered voice hearing test was normal.  

Service treatment records do reflect treatment in June 1975 for pain in the left ear when swallowing; however, there was no diagnosis pertinent to hearing loss or tinnitus.  In sum, while the Veteran was exposed to loud sounds in service, was diagnosed with otitis in service, and was treated for pain in the left ear in service, he did not experience chronic symptoms of hearing loss or tinnitus during service, and his hearing was normal at service separation.  

The Board further finds that an organic disease of the nervous system did not become manifest within a year of service separation, and that symptoms of hearing loss and tinnitus have not been continuous since service separation.  The first complaint of either condition comes in the form of the current claim, filed almost 30 years after service separation.  While the claims file contains treatment records dating back as far as 1975, there is no indication that the Veteran complained of hearing loss or tinnitus until the current claim, and there is no evidence of record upon which to find that sensorineural hearing loss or tinnitus due to nerve damage manifested to a compensable degree within one year of service separation (in July 1975).

The Board acknowledges that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology (Savage v. Gober, 10 Vet. App. 488, 496 (1997)); however, the Veteran's current assertion as to continuous symptoms is not consistent with the evidence.  Notably, the Veteran filed a claim for service connection shortly after service separation in August 1975, but did not mention hearing loss or tinnitus at that time.  While inaction regarding filing a claim is not necessarily indicative of the absence of symptomatology, where, as here, a veteran takes action regarding other claims, it becomes reasonable to expect that the Veteran is presenting all issues for which he is experiencing symptoms that he believes are related to service.  In other words, the Veteran demonstrated that he understood the procedure for filing a claim for VA disability compensation, and he availed himself of that procedure in other instances where he believed himself entitled to those benefits.  In such circumstances, it is more reasonable to expect a complete reporting, than for certain symptomatology for which he might be compensated to be selectively omitted.  Thus, the Veteran's inaction regarding a claim for service connection for hearing loss and tinnitus, when viewed in the context of his action regarding other claims, may reasonably be interpreted as strong evidence indicative of the lack of symptomatology of hearing loss or tinnitus at that time.  

The Board finds that the weight of the evidence demonstrates that the Veteran's current hearing loss and tinnitus are not related to service.  The Veteran was afforded a VA examination in March 2011.  At that time, the following pure tone thresholds were recorded:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
15
40
40
LEFT
20
15
20
30
25

The puretone average for the right ear was 28; the puretone average for the left ear was 22; speech recognition for the right ear was 94 percent; speech recognition for the left ear was 92 percent.  

The VA examiner in March 2011 opined that hearing loss was not related to service.  The VA examiner specified the opinion that hearing loss was not related to the episode of external otitis in October 1965 because external otitis affects the ear canal.  The VA examiner also specified that hearing loss is not related to acoustic trauma in service.  He reasoned that the Veteran's hearing was normal at service separation, and he cited medical treatises for the proposition that there is no delay between noise exposure and the onset of hearing loss.  The examiner also opined that tinnitus is not related to service, and he reasoned that the most common cause of tinnitus is hearing loss, which was not present at service separation.  

There is no medical opinion that purports to relate hearing loss or tinnitus to service.  While the Veteran believes that these disorders are related to service, he has not explained his opinion in terms that address the normal findings at service separation, or that account for the absence of chronic symptoms in service or continuous symptoms since service separation.  For this reason, the Board finds the better reasoned opinion of the March 2011 examiner is more consistent with the established accurate facts in this case, and is more persuasive.  

As there is no nexus between current hearing loss and tinnitus and service, either by competent medical opinion or by credible evidence of continuity of symptomatology since service separation, the Board finds that service connection for bilateral hearing loss and tinnitus is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against each claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for hypertension so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

In order to establish service connection for a claimed disorder, generally, there must be (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

With respect to current disability of hypertension, it is uncontroverted that the Veteran has been diagnosed with hypertension.  Concerning the question of in-service disease or injury, service treatment records reveal the report of an August 1971 examination at which time the Veteran's blood pressure was 128/86.  When examined for service separation his blood pressure was 138/90.  

For VA rating purposes, 'hypertension' means that diastolic blood pressure is predominately 90 mm. or greater; 'isolated systolic hypertension' means that the systolic blood pressure is predominately 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2010).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  

Thus, the Veteran's blood pressure at service separation meets one of the definitional elements of "hypertension"; however, as the reading was not confirmed by readings taken two or more times on at least three different days, and as hypertension was not diagnosed on the examination, the Board cannot find that hypertension was chronic in service.  

Nevertheless, this case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern the relationship, if any, between the Veteran's diagnosed current hypertension and his military service.  These questions must be addressed by an appropriately qualified medical professional.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that no VA or private medical report is of record with an etiology opinion specifically addressing the question of relationship of current hypertension to active service.  

In disability compensation (service connection) claims, VA must provide a medical examination and medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the claimant's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With respect to the factor of relationship of current disability to service, the CAVC has indicated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and a veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon, 20 Vet. App. at 83; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service).

Given the competent evidence of a nominally hypertensive reading in service, the Veteran's reported history of continuous symptomatology after service, and the current diagnosis of hypertension, the Board finds that a VA examination with medical nexus opinion is required to determine whether the current hypertension is causally related to active service.  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his hypertension.  The relevant documents in the claims file should be made available to the VA examiner.

The examiner is directed to consider the single hypertensive reading at service separation and the Veteran's reported history of continuous symptoms since service.   

The VA examiner is requested to offer an opinion as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the current hypertension is causally or etiologically related to the Veteran's active service.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but that the medical evidence for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

All opinions are to be accompanied by a rationale consistent with the evidence of record.  If the requested medical opinion cannot be given, the examiner should state the reason(s) why.

2.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue of service connection for hypertension should be readjudicated in light of all the evidence of record.  If the benefit sought on appeal remains denied, the RO/AMC should furnish to the Veteran an appropriate Supplemental Statement of the Case, and should afford the Veteran the appropriate time period for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is advised to appear and participate in any scheduled VA examination, as failure to do so may result in denial of the claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


